NO. 12-20-00212-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

MARLA SHEPHERD,                                   §       APPEAL FROM THE 124TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

WAL-MART STORES TEXAS, LLC,
APPELLEE                                          §       GREGG COUNTY, TEXAS

                                   MEMORANDUM OPINION
        Marla Shepherd appeals a no-evidence summary judgment granted in favor of Wal-Mart
Stores Texas, LLC. In two issues, she contends there was an inadequate time for discovery, and
she presented more than a scintilla of evidence to support her claim. We affirm.


                                           BACKGROUND
        On November 21, 2017, Shepherd was walking near the produce section of a Wal-Mart
Supercenter in Kilgore, Texas, when she fell. Shepherd alleges she slipped in a puddle of water
on the floor, which caused her to fall. She further alleges that she sustained injuries as a result of
her fall.
        Shepherd filed suit in August 2019, alleging premises liability claims. Specifically,
Shepherd alleges Wal-Mart was negligent in keeping the premises safe for her as a customer and
invitee. On June 21, 2020, Wal-Mart filed a no-evidence motion for summary judgment arguing
that Shepherd lacked evidence that Wal-Mart had actual or constructive knowledge of a
dangerous condition. Shepherd responded to the motion and urged that an adequate time for
discovery had not elapsed and that she had evidence of actual and constructive knowledge.
Following a hearing on August 20, 2020, the trial court granted the motion for summary
judgment. Shepherd filed a motion for new trial, which was denied. This appeal followed.
                               ADEQUATE TIME FOR DISCOVERY
       In her first issue, Shepherd asserts the trial court erred in granting a no-evidence
summary judgment because an adequate time for discovery had not passed when the trial court
granted summary judgment. Shepherd complains that she should have been afforded the
opportunity to seek further discovery from Wal-Mart and that Wal-Mart recently disclosed more
potential witnesses.
       Under the Texas Rules of Civil Procedure, a no-evidence motion for summary judgment
should be filed after the non-movant has had “adequate time for discovery.” TEX. R. CIV. P.
166a(i). An adequate time for discovery is determined by such factors as the nature of the case,
the nature of the evidence necessary to controvert the no-evidence motion, and the length of time
the case had been active in the trial court. Martinez v. City of San Antonio, 40 S.W.3d 587, 591
(Tex. App.—San Antonio 2001, pet. denied). We review the trial court’s determination that there
has been an adequate time for discovery under an abuse of discretion standard. Moorehouse v.
Chase Manhattan Bank, 76 S.W.3d 608, 612 (Tex. App.—San Antonio 2002, no pet.).
       In her unsworn response to the motion for summary judgment, Shepherd urged that an
inadequate time for discovery had elapsed because Wal-Mart served its interrogatory responses
after filing the motion for summary judgment. In those responses, Wal-Mart disclosed the names
of thirty-four Wal-Mart employees who were working in the produce section. Shepherd wished
to depose two of those employees. Shepherd further argued that two months remained in the
discovery period under the trial court’s scheduling order. Whether to grant a motion for
continuance is within the sound discretion of the trial court. See Tenneco Inc. v. Enter. Prods.
Co., 925 S.W.2d 640, 647 (Tex. 1996). When a party contends that it has not had an adequate
opportunity for discovery before a summary judgment hearing, it must file an affidavit
explaining the need for further discovery or a verified motion for continuance. Id.; Lindsey
Constr., Inc. v. AutoNation Fin. Servs., LLC, 541 S.W.3d 355, 360 (Tex. App.—Houston [14th
Dist.] 2017, no pet.); Kaldis v. Aurora Loan Servs., 424 S.W.3d 729, 736 (Tex. App.—Houston
[14th Dist.] 2014, no pet.); Blake v. Intco Invs. of Tex., Inc., 123 S.W.3d 521, 523 (Tex. App.—
San Antonio 2003, no pet.). Shepherd did neither. Therefore, the trial court did not abuse its
discretion in denying her motion for continuance. We overrule issue one.




                                               2
                              NO-EVIDENCE SUMMARY JUDGMENT
         In her second issue, Shepherd asserts she presented more than a scintilla of evidence of
actual or constructive knowledge.
Standard of Review
         After an adequate time for discovery, a party may file a no evidence motion for summary
judgment on the ground that there is no evidence of one or more essential elements of a claim or
defense on which an adverse party would have the burden of proof at trial. TEX. R. CIV. P.
166a(i). A no evidence summary judgment motion under Rule 166a(i) is essentially a motion for
a pretrial directed verdict, and it requires the nonmoving party to present evidence raising a
genuine issue of material fact supporting each element contested in the motion. Mack Trucks,
Inc. v. Tamez, 206 S.W.3d 572, 581–82 (Tex. 2006).
         When reviewing a motion for summary judgment, we review the evidence presented by
the motion and response in the light most favorable to the party against whom the summary
judgment was rendered, crediting evidence favorable to that party if reasonable jurors could, and
disregarding contrary evidence unless reasonable jurors could not. Timpte Indus., Inc. v. Gish,
286 S.W.3d 306, 310 (Tex. 2009). A motion for summary judgment will be sustained when (a)
there is a complete absence of evidence of a vital fact, (b) the court is barred by rules of law or of
evidence from giving weight to the only evidence offered to prove a vital fact, (c) the evidence
offered to prove a vital fact is no more than a mere scintilla, or (d) the evidence conclusively
establishes the opposite of the vital fact. See City of Keller v. Wilson, 168 S.W.3d 802, 816 (Tex.
2005).
Applicable Law
         An invitee enters onto another’s land with the owner’s knowledge and for the mutual
benefit of both parties. Rosas v. Buddie’s Food Store, 518 S.W.2d 534, 536 (Tex. 1975). A
premises owner owes an invitee a duty to exercise reasonable care to protect that person from
dangerous conditions on the premises if the conditions were known or discoverable to the owner.
See Wal-Mart Stores, Inc. v. Gonzalez, 968 S.W.2d 934, 936 (Tex. 1998). When an owner has
actual or constructive knowledge of any condition on the premises that poses an unreasonable
risk of harm to an invitee, that owner has a duty to take whatever action is reasonably prudent
under the circumstances to reduce or eliminate the unreasonable risk. Corbin v. Safeway Stores,
Inc., 648 S.W.2d 292, 295 (Tex. 1983).



                                                  3
       This duty toward the invitee, however, does not make the owner an insurer of the
invitee’s safety. Gonzalez, 968 S.W.2d at 936. In order to prevail on a premises liability claim,
an invitee must prove that 1) the owner had actual or constructive notice of some condition on
the premises, 2) the condition posed an unreasonable risk of harm, 3) the owner did not exercise
reasonable care to reduce or eliminate the risk, and 4) the owner’s failure to use such care
proximately caused her injuries. Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). The
notice element in such a claim is satisfied by establishing that 1) the defendant placed the
substance on the premises, 2) the defendant actually knew that the substance was on the
premises, or 3) it is more likely than not that the condition existed long enough to give the
premises owner a reasonable opportunity to discover it. See Gonzalez, 968 S.W.2d at 936. When
circumstantial evidence is relied upon to prove constructive notice, the evidence must establish
that it is more likely than not that the dangerous condition existed long enough to give the
proprietor a reasonable opportunity to discover the condition. Id. This so-called “time-notice
rule” is based on the premise that temporal evidence best indicates whether the owner had a
reasonable opportunity to discover and remedy a dangerous condition. See Wal-Mart Stores,
Inc. v. Reece, 81 S.W.3d 812, 816 (Tex. 2002). What constitutes a reasonable time for a
premises owner to discover a dangerous condition will, of course, vary depending upon the facts
and circumstances presented. Id. But in any case, there must be some proof of how long the
hazard was there before liability can be imposed on the premises owner for failing to discover
and rectify, or warn of, the dangerous condition. Id. Otherwise, owners would face strict liability
for any dangerous condition on their premises, an approach the Texas Supreme Court has clearly
denounced. Id. (citing CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 102 (Tex. 2000)).
Analysis
       On appeal, Shepherd contends her video evidence provided more than a scintilla of
evidence that Wal-Mart had either actual or constructive knowledge of the condition that caused
her to fall. Wal-Mart urges that Shepherd failed to present evidence showing how long the
substance was on the floor before she fell.
       The video depicts a busy produce section, with several customers and employees. An
employee with a produce cart stops and appears to wipe something off the floor. Approximately
two minutes later, Shepherd walks through the same area and falls. However, in the intervening
two minutes, other customers walked through the same area without slipping. The video does



                                                4
not show what substance, if any, was on the floor when Shepherd slipped. The video does not
show, and Shepherd fails to point out, anything that suggests the employee, rather than another
customer, created the alleged dangerous condition. The video is further devoid of information
about the alleged dangerous condition, its creation, or how long it may have been present.
Furthermore, the video does not demonstrate that the Wal-Mart employee either created or knew
of a dangerous condition. Even viewing the evidence in a light favorable to Shepherd, we hold
Shepherd presented no evidence showing how long the alleged substance existed on the floor
before she fell. See Reece, 81 S.W.3d at 816-17; Brookshire Grocery Co. v. Taylor, 222 S.W.3d
406, 409 (Tex. 2006). As a result, Shepherd presented no evidence of actual or constructive
knowledge, and the trial court did not err in granting summary judgment. Shepherd’s second
issue is overruled.


                                                  DISPOSITION
         Having overruled Shepherd’s first and second issues, we affirm the trial court’s
judgment.

                                                                BRIAN HOYLE
                                                                   Justice

Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 30, 2021


                                         NO. 12-20-00212-CV


                                   MARLA SHEPHERD,
                                       Appellant
                                          V.
                              WAL-MART STORES TEXAS, LLC,
                                        Appellee


                                Appeal from the 124th District Court
                         of Gregg County, Texas (Tr.Ct.No. 2019-1507-B)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, that all costs of this appeal be, and the same are,
adjudged against the Appellant, MARLA SHEPHERD, for which execution may issue, and that
this decision be certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      6